TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00081-CR



                                   Ray Joiner, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
 NO. 14,794, THE HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ray Joiner, Jr., was convicted by a jury of unlawful possession of a firearm

by a felon and aggravated assault with a deadly weapon. See Tex. Penal Code §§ 46.04(a)(1),

22.02(a)(2). The jury assessed appellant’s punishment at confinement in the Texas Department of

Criminal Justice for eight years and eighteen years, respectively. In addition, the jury assessed a

$5,000 fine for the aggravated assault charge. See id. §§ 12.33, 12.34. The trial court sentenced

appellant in accordance with the jury’s verdict and ordered the sentences to be served concurrently.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).

               Appellant’s counsel has represented to this Court that he sent copies of the motion

and brief to appellant, advised appellant of his right to examine the appellate record and file a pro

se response, and provided a form motion to assist appellant in obtaining the record. See Kelly

v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744.

Appellant timely requested access to the appellate record, and pursuant to this Court’s order, the

clerk of the trial court provided written verification to this Court that the record was provided to

appellant. See Kelly, 436 S.W.3d at 321. Appellant then requested an extension of time to file his

pro se response, which this Court granted. To date, appellant has not filed a pro se response or

requested any additional extension of time to file a response.

               We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The

judgments of conviction are affirmed.




                                                 2
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: December 3, 2014

Do Not Publish




                                              3